COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00044-CR

JEROMY S. BROOKS                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1400749D

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Voluntary Motion To Dismiss Appeal,”

which is unopposed by the State. The motion complies with rule 42.2(a) of the

rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court

having been delivered before we received this motion, we grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 29, 2016




                                2